ORMOND, J.
We think this case is within the equity of the statute, providing that joint obligations shall survive against the representatives of the deceased obligors. [Clay’s Dig. 323.] Judgments are not, it is true, specifically mentioned in the statute, but as the obligation itself would have survived, the judgment founded upon it must have the same attribute.
*44The principal reliance of the plaintiff in error, is upon the supposed merger of the judgment of the inferior Court, by the affirmance of that judgment in this Court, against the other defendants and their surety, as was held in Wiswall v. Munroe, 4 Alabama Reports, 9. By the death of Joseph Fitzpatrick, the original judgment, by the operation of the statute above referred to, became several, and might be revived against his representa fives; and if not revived, became a debt due from them to the plaintiff, upon which a suit might beffirought. The prosecution of this claim in the Orphans’ Court, is, in effect, the institution of a suit upon the judgment, which, we have seen, is maintainable. The merger of the judgment against the surviving defendants, has no influence whatever upon this question, as, by the death of Joseph Fitzpatrick, the judgment, as to him became several.
Let the judgment be affirmed.